Exhibit 99.1 BIOVAIL CORPORATION ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS MAY 28, 2009 Report of Voting Results National Instrument 51-102 – Continuous Disclosure Obligations Section Resolution #1: On a vote by ballot, the shareholders approved the election of Biovail Corporation’s (“Biovail”)Management director nominees to hold office until the close of the next annual meeting or until their successors are appointed or elected, as follows: MANAGEMENT DIRECTOR NOMINEES NUMBER OF VOTES IN FAVOUR NUMBER OF VOTES WITHHELD PERCENTAGE OF VOTES IN FAVOUR PERCENTAGE OF VOTES IN WITHHELD Dr. Douglas J.P. Squires 109,631,506 871,121 99.21% 0.79% Mr. Serge Gouin 109,727,255 775,372 99.30% 0.70% Mr. David H. Laidley 109,772,521 730,106 99.34% 0.66% Mr. J. Spencer Lanthier 108,272,513 2,230,114 97.98% 2.02% Mr. Mark Parrish 108,627,039 1,875,588 98.30% 1.70% Dr. Laurence E. Paul 108,214,684 2,287,943 97.93% 2.07% Mr. Robert N. Power 108,625,462 1,877,165 98.30% 1.70% Mr. Lloyd M. Segal 109,762,403 740,224 99.33% 0.67% Sir Louis R. Tull 109,613,789 888,838 99.20% 0.80% Mr. Michael R. Van Every 109,511,887 990,740 99.10% 0.90% Mr. William Wells 109,776,021 726,606 99.34% 0.66% Resolution #2: On a show of hands, the Chairman declared that the shareholders approved the reappointment of Ernst & Young LLP as auditors to hold office until the close of the next annual meeting and the authorization of the Board of Directors of Biovail to fix the remuneration of the auditors. Resolution #3: On a vote by ballot, the shareholders approved the resolution to amend Biovail’s By-law to (i) reduce the quorum requirement for meetings of shareholders of Biovail; and (ii) eliminate the Chairman’s casting vote at meetings of the Board of Directors, in the form of Schedule 2 to the Management Proxy Circular of Biovail dated April 21, 2009, as follows: NUMBER OF VOTES IN FAVOUR: 103,186,556 PERCENTAGE OF VOTES IN FAVOUR: 93.4% NUMBER OF VOTES AGAINST: 7,275,762 PERCENTAGE OF VOTES AGAINST: 6.6% Resolution #4: On a vote by ballot, the shareholders approved the resolution to amend Biovail’s 2007 Equity Compensation Plan (the “Plan”) to (i) increase the number of common shares issuable from treasury pursuant to the Plan; and (ii) increase the percentage of common shares that can be issued upon vesting of restricted share units pursuant to the Plan, in the form of Schedule 3 to the Management Proxy
